               Case 2:20-mj-00182-DUTY
                      Case 1:19-cr-00463-DLC
                                          Document
                                              Document
                                                   4 Filed
                                                        6-1 01/14/20
                                                               Filed
                                                          http://     01/27/20
                                                                          Page
                                                                 156.131.20.221  1 Page
                                                                                   of 1 1 Page
                                                                                            of 1 ID #:11
                                                                               /cacd/CrimIntakeCal.NSF/1222c8c990b 1f46...




                                                               UNITED STATES DISTRICT COURT
                                                              CENTRAL DISTRICT OF CALIFORNIA

         UNITED STATES OF AMERICA,                                                   Western Division                        UNDER SEAL
                                                                        Plaintiff;
                                           vs.                                       Case Number: 2:20-MJ-00182-1            Out of District Affidavit
                                                                                     Initial App. Date: 01/14/2020           Custody
         Emiliano Bomba                                                              Initial App. Time: 2:00 PM




                                                                     Defendant.      Date Filed: 01/14/2020
                                                                                     Violation: l8USC1956                C
                                                                                     CourtSmart/ Reporter:               J

                PROCEEDINGS HELD BEFORE iJ1vITED STATES                                                 CALENDAR/PROCEEDINGS SHEET
                 MAGISTRATE JUDGE: Alexander F. MacKinnon                                                LOCAL/OUT-OF-DISTRICT CASE



         PRESENT:                    Bernal,Ilene
                                                                  ~0.SoYl ~Q,~'19                             ~~~ v ~S              SId~.~S
                                     Deputy Clerk                            Assistant U.S. ttorney                    Interpreter/Language
                  D INITIAL APPEARANCE NOT HELD -CONTINUED
                 defendant informed of charge and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                     D preliminary hearing OR L~'removal hearing /Rule 20. (1~1~r~~ OY'o-~~ul
                    Defendant states true name O is as charged D is            ~ ~1 Al                            ~ ~
                  D Court ORDERS the caption ofthe Indictment/Information be hc anged to reflect defendant's different true name. Counsel are
                    directed to file all future documents reflecting the true name as stated on the record.
                 ~i(befendant advised of consequen es of false statement in financial affidavit. O Financial Affidavit ordered SEAL~D.
                  O Attorney: Charles Snyder, DFPD~ Appointed ~ Prey. Appointed ~Poss. Contribution (see separate order) ~"~~~ ~V                             Y
                       Special appearance by:
                 ~GovernmenYs request for detention is: D GRANTED D DENIED D WITHDRAWN ~Y CONTINUED ~Qlr '(A►S(~ 1II C/~,1~,
                 O Defendant is ordered: ~ Permanently Detained D Temporarily Detained (see sepazate order).
                 O BAIL FIXED AT $                                          (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
                    Government moves to UNSEAL Complaint/Indichnent/Information/Entire Case:                 GRANTED O DENIED
                 D Preliminary Hearing waived.
                 O Class B Misdemeanor D Defendant is advised of maximum penalties
                 O This case is assigned to Magistrate Judge                                                    Counsel are directed to contact the clerk for
                    the setting of all further proceedings.
                 O PO/PSA WARRANT D Counsel are directed to contact the clerk for
                   District Judge                                                              for the setting of further proceedings.
                 O Preliminary Hearing set for                                    at 430 PM
                 D PIA set for:                                   at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                 D Government's motion to dismiss case/defendant                                                 only: D GRANTED D DENIED
                 O Defendants motion to dismiss for lack of probable cause: O GRANTED D DENIED
                 D Defendant executed Waiver of Rights. O Process received.
                 ~ Court ORDERS defendant Held to Answer to                                    District of
                     D Bond to transfer, if bail is posted. Defendant to report on or before
                     ~ Warrant of removal and final commitment to issue. Date issued:                                  By CRD:
                     D Warrant of removal and final commitment aze ordered stayed until
                ~I Case continued to (Date) ~ - ( ~ ~                                (Time)      Q~                                / PM
                   Type of Hearing:                                   Before Judge ~Q~,           Q n 6w                       uty,Magi~rate J dge
                   Proceedings will be held in the ❑O Du Courtroom                                  O Judge's Courtroom         gO- KO
                   Defendant committed to the custody of the U.S. Marshal ~ Summons: Defendant ordered to report to USM for pr ssing.
                 D Abstract of Court Proceeding(CR-53)issued. Copy forwarded to USM.
                 O Abstract of Order to Return Defendant to Court on Next Court Day(M-20) issued. Original forwarded to USM.
                 O RELEASE ORDER NO:                                                                  n
                .
                ~l Other: 1 -2.3~~ ,~P WI 1                    D      1'C           VwJ ~7~'ICO ~!1ha--~
                        P           D      SA ~ USPO                           D FINANCIAL                           ~ READY
                                                                                                                          Deputy Clerk Initials--5~~


          M-5 (10/13)                            CALENDAR/PROCEEDING SHEET -LOCAL/OUT-OF-DISTRICT CASE                                    Page 1 of 1




1 of 1                                                                                                                                   1/14/2020, 10:56 AM
